Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.



                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2016-232

                                        MARCH TERM, 2017

State of Vermont                                       }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Windham Unit,
   v.                                                  }    Criminal Division
                                                       }
                                                       }
Miles Otis Dow, Jr.                                    }    DOCKET NO. 1001-7-14 Wmcr

                                                            Trial Judge: Katherine A. Hayes

                          In the above-entitled cause, the Clerk will enter:

       Defendant appeals from the superior court’s denial of his motion to dismiss after he
conditionally pled guilty to multiple violations of a condition of release and an abuse prevention
order. We affirm.

        On March 31, 2014, the criminal division of the superior court issued a condition of release
forbidding defendant from contacting the complainant, Dawn Dow, in an any manner either
directly or through a third person. On April 9, 2014, the family division of the superior court
issued an abuse prevention order forbidding defendant from communicating or attempting to
communicate with the complainant in any manner either directly or through a third party, “except
Nicholas Dow may act as third party communicator between parties ONLY about the parties’
finances, debts, and the like.” In July 2014, defendant was charged with six counts of violating
the abuse prevention order and five counts of violating the condition of release based on his
attempting to contact the complainant through mailed letters to her residence.

        In June 2016, defendant filed a motion to dismiss the charges on due process grounds,
arguing that the two orders he was charged with violating were inconsistent with each other and
did not provide reasonable notice of what was prohibited. During a June 20, 2016 hearing, the
superior court denied the motion to dismiss, stating that the State was alleging that defendant had
attempted to contact the complainant other than through the only mediator permitted by the abuse
prevention order, and thus there was no inconsistency or ambiguity impeding defendant’s ability
to follow the orders. At the same hearing, the court accepted defendant’s conditional guilty plea
to four violations of the abuse prevention order and three violations of the condition of release.
Three charges were dismissed conditionally pursuant to a plea agreement and one charge was
dismissed by the State outside of the plea agreement.

       On appeal, defendant argues that due process considerations require dismissal of the
charges because the two orders he allegedly violated are contradictory and did not provide him a
reasonable opportunity to know what conduct was prohibited. We find no merit to this argument.
As we recently concluded in another case with analogous facts, the terms of probation conditions,
one of which had more restrictive conditions than the other regarding alcohol consumption, were
neither contradictory nor ambiguous because “[d]efendant could meet the requirements of both
conditions simply by abiding by the stricter condition.” State v. Gauthier, 2016 VT 37, ¶¶ 17-18,
145 A.3d 833. Moreover, in this case, not only was the language of the two orders unambiguous,
but the conduct for which defendant was charged violated both orders, thereby undercutting his
argument that he was not provided adequate notice of what conduct was prohibited.

       Affirmed.

                                               BY THE COURT:


                                               _______________________________________
                                               Paul L. Reiber, Chief Justice

                                               _______________________________________
                                               Marilyn S. Skoglund, Associate Justice

                                               _______________________________________
                                               Harold E. Eaton, Jr., Associate Justice




                                               2